Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors AeroGrow International Inc. We consent to the incorporation by reference in the registration statement on Forms S-3 and S-8 of AeroGrow International Inc. of our report dated June 10, 2008, with respect to the statement of operations, shareholders’ equity and cash flows for the year ended March 31, 2008, which report appears in the March 31, 2010 annual report on Form 10-K of AeroGrow International Inc. /s/ Gordon, Hughes & Banks, LLP Greenwood Village, CO June 25, 2010
